Exhibit 10.6

September 6, 2011

Mr. Gene Ochi

UTi Worldwide Inc.

100 Oceangate, Suite 1000

Long Beach, CA 90802

Dear Gene:

The purpose of this letter agreement is to clarify our mutual understanding
regarding the vesting of certain equity-based compensation held by you in
connection with the termination of your employment under the amended and
restated employment agreement between you and UTi, Services, Inc. dated
March 25, 2010 (the “Employment Agreement”) under the conditions set forth
below. Because of your more than 20 years of extraordinary service to UTi
Worldwide Inc. (together with its affiliates, the “Company”), the Company would
like to be able to retain your services as a consultant subsequent to the
termination of your employment under the Employment Agreement (the “Termination
Date”) and provide you an opportunity for your equity compensation to continue
to vest following such date, all as set forth herein. All capitalized terms used
but not defined herein have the meanings set forth in the Employment Agreement.

Following the Termination Date, all outstanding but unvested stock options,
restricted stock units and other equity-based awards held by you as of the
Termination Date (the “Equity Awards”) will continue to vest in accordance with
their terms during the term of the Consulting Agreement (as defined below) if
all of the following conditions (the “Vesting Conditions”) are, and continue to
be, met: (1) the Termination Date occurs after January 31, 2014 (the “Minimum
Employment Date”), (2) you fulfill all of your obligations under the Employment
Agreement through the Termination Date, (3) you enter into on or before the
Termination Date, and fulfill your obligations under, a two-year exclusive
consulting agreement with the Company (the “Consulting Agreement”), the exact
terms of which shall be mutually determined on or prior to the Termination Date,
but shall in any event require compliance by you with standard non-competition
and non-solicitation covenants through the full two-year term of the Consulting
Agreement, and (4) you continue to abide by all the covenants set forth in the
Employment Agreement that are intended to survive the termination of the
Employment Agreement, including but not limited to the covenants set forth in
Section 8 thereof. The sole consideration for your service under the Consulting
Agreement shall be the continued vesting of your Equity Awards during the term
of the Consulting Agreement. The period during which you fulfill your
obligations under the Consulting Agreement and comply with the other Vesting
Conditions shall be deemed to be “Continuous Service” under the terms of your
Equity Awards and the plans pursuant to which your Equity Awards were granted.
If you cease to comply with any of the Vesting Conditions during the term of the
Consulting Agreement, your Equity Awards shall cease to vest as of the date of
your first noncompliance.

Notwithstanding anything to the contrary contained herein, the Vesting
Conditions shall not be met and your Equity Awards shall not continue to vest
after the Termination Date if your employment is terminated at any time by the
Company for Cause, including after the Minimum Employment Date.



--------------------------------------------------------------------------------

For the purpose of clarity, except as set forth in the Employment Agreement and
this letter agreement, you shall not be entitled to any other special rights or
benefits, and this letter does not obligate the Company in any way to maintain a
relationship with you through the Minimum Employment Date or any other date.
Additionally, this letter shall not extend the term or exercisability of any
Equity Awards beyond the dates set forth in the respective award agreements.

Regards,

 

      Eric Kirchner

 

UNDERSTOOD AND AGREED:       Gene Ochi